Filing Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 1 of 43
       # 113731171   E-Filed 09/22/2020 09:06:32 AM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                           IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                                IN AND FOR BROWARD COUNTY, FLORIDA

        Tamara Lambert
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       HILLSTONE RESTAURANT GROUP, INC.
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☒ $8,001 - $30,000
        ☐ $30,001- $50,000
        ☐ $50,001- $75,000
        ☐ $75,001 - $100,000
        ☐ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                 Composite Exhibit A
                                                          -1-
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 2 of 43




   CIRCUIT CIVIL

   ☐ Condominium
   ☐ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☐ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☐ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


   COUNTY CIVIL

   ☐ Small Claims up to $8,000
   ☒ Civil
   ☐ Real property/Mortgage foreclosure
                                     Composite Exhibit A
                                                     -2-
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 3 of 43



   ☐ Replevins
   ☐ Evictions
         ☐ Residential Evictions
         ☐ Non-residential Evictions
   ☐ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ☐ No ☒

           IV.   REMEDIES SOUGHT (check all that apply):
           ☒ Monetary;
           ☐ Nonmonetary declaratory or injunctive relief;
           ☒ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             4

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ☐ yes
                   ☒ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ no
                   ☐ yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ☒ yes
                 ☐ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Arielle K Brandt                         Fla. Bar # 118004
                  Attorney or party                                      (Bar # if attorney)

  Arielle K Brandt                                 09/22/2020
   (type or print name)                            Date




                                          Composite Exhibit A
                                                   -3-
Filing Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 4 of 43
       # 113731171   E-Filed 09/22/2020 09:06:32 AM

                          IN THE COUNTY COURT OF THE 17TH JUDICIAL CIRCUIT
                                 IN AND FOR BROWARD COUNTY, FLORIDA

      TAMARA LAMBERT (maiden THEISS),

             Plaintiff,                                            CASE NO.:
      vs.

      HILLSTONE RESTAURANT GROUP,
      INC. d/b/a Hillstone Restaurant

            Defendant.
      ___________________________________/

                                                   COMPLAINT

             COMES NOW the Plaintiff, TAMARA LAMBERT (maiden THEISS), individually, by and

      through the undersigned attorney and sues the Defendant, Hillstone Restaurant Group, Inc., d/b/a

      Hillstone Restaurant (hereinafter sometimes referred to as “Hillstone”), and alleges as follows:

                                                    The Parties

                    1.       Plaintiff resides in Broward County, Florida. Plaintiff worked at the Defendant

              corporation as a server and bartender from approximatelySeptember 1, 2002 through March 16,

              2020; the relevant statutory time period is June 30, 2015 to March 16, 2020.

                    2.       At all times relevant to this action Plaintiff has been a tipped employee engaged

              in commerce or the production of goods for commerce on behalf of the Defendant.

                    3.       Plaintiff is a covered employee within the meaning of the Florida Minimum

              Wage Act (“FMWA”) and the Florida Constitution.

                    4.       Upon information and belief, at all material times hereto, Defendant, Hillstone,

              was a corporation duly licensed to transact business in the State of Florida. Defendant does

              business, has offices, and/or maintained agents for the transaction of its customary business in

              Broward County, Florida.
                                               Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 5 of 43


            5.        Upon information and belief, Defendant is an “enterprise engaged in interstate

      commerce” within the meaning of the FMWA and the Florida Constitution. Defendant has

      employees engaged in commerce or in the production of goods for commerce and handling,

      selling, or otherwise working on goods or materials that have been moved in or produced for

      commerce by any person and is otherwise a covered entity under the FMWA and the Florida

      Constitution.

                                   JURISDICTION AND VENUE

            6.        This Court has subject matter jurisdiction pursuant to Fla. Stat. § 448.110. This

      is an action for violation of the FMWA and FLSA with damages less than thirty thousand

      dollars ($30,000.00) exclusive of interests, costs, and attorney's fees.

            7.        Venue is proper in Broward County pursuant to Fla. Stat § 47.051 because acts

      giving rise to the claims of the Plaintiff occurred within this jurisdictional district, and

      Defendant regularly conducts business in and has engaged in the wrongful conduct alleged

      herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                         Nature of the Action

            8.        Defendant is the owner of Hillstone restaurant located in Pompano Beach,

      Florida.

            9.        Plaintiff was employed as a server and bartender by the Defendant, a “Tipped

      Employee” as defined by the FMWA, September 1, 2002 through March 16, 2020; the relevant

      statutory time period is June 30, 2015 to March 16, 2020.

            10.       Fla. Const. Art. X, § 24(c) states, “for tipped Employees meeting eligibility

      requirements for the tip credit under the Fair Labor Standards Act (“FLSA”), Employers may

      credit towards satisfaction of the Minimum Wage tips up to the amount of the allowable FLSA
                                         Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 6 of 43


      tip credit in 2003.”

            11.      Section 3(m) of the FLSA, as incorporated through the FMWA, permits an

      employer to take a “tip credit” toward its minimum wage obligation for Tipped Employees

      equal to the difference between the tipped minimum wage and the applicable state minimum

      wage. For instance, in 2017 the Florida State Minimum Wage is $8.10, the statutorily

      permitted tip credit is $3.02, and the tipped minimum wage is $5.08.

            12.      In the following Counts, Defendant either misapplied a tip credit to Plaintiff’s

      wage, or failed to pay Plaintiff minimum wage for all hours worked.

            13.      Defendant has and continues to willfully violate the Florida Minimum Wage Act

      by not paying the wages owed to Plaintiff.

            14.      Defendant individually and/or through an enterprise or agent, directed and

      exercised control over Plaintiff's work and wages at all relevant times.

            15.      Plaintiff's wages were dependent on how Plaintiff was classified as an employee,

      in this specific instance the occupation of “server” or “bartender” rather than the tasks

      performed at the direction of the Defendant.

            16.      On July 6, 2020, Defendant was provided by priority mail written notice

      identifying the applicable minimum wage sought, the estimated work dates for which payment

      is sought, and the total amount of unpaid wages being sought by Plaintiff as required by Fla.

      Stat. § 448.110(6)(a), satisfying the Florida Minimum Wage Act pre-suit notification

      requirement.

          COUNT I: MINIMUM WAGE VIOLATION OF FLA. STAT. § 448.110 –
              DUAL OCCUPATION, OPENING AND CLOSING DUTIES

            17.      Plaintiff incorporates the allegations contained in paragraphs 1 through 16 as

      though fully set forth herein.
                                        Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 7 of 43


            18.     At all relevant times, Defendant has been and continues to be an employer

      engaged in commerce, within the meaning of the Florida Minimum Wage Act, Fla. Stat. §

      448.110.

            19.     At all relevant times, Defendant employed Plaintiff within the meaning of the

      Florida Minimum Wage Act.

            20.     Plaintiff brings this action as a former hourly employee of the Defendant who

      willfully refused to pay a wage during Plaintiff's employment. For time spent during Plaintiff's

      employment, Defendant took a “tip credit” from Plaintiff's wages. Thus, Defendant paid

      Plaintiff at a rate less than the applicable minimum wage.

            21.     Pursuant to Fla. Stat. § 448.110 and Fla. Const. Art. X, § 24(c), a tip credit

      exemption from Florida's minimum wage requirements may only be taken when the Employer

      would otherwise be eligible to do so under the Fair Labor Standards Act (“FLSA”), as

      incorporated through the FMWA.

            22.     The Department of Labor has issued regulations, interpreting the Fair Labor

      Standards Act, codified at 29 C.F.R. §§ 531.50-60, addressing the limited circumstances under

      which an employer may properly utilize the tip credit. Those regulations, consistent with the

      statute itself, provide that proper application of the tip credit is dependent upon the

      “occupation” of the employee being that of a “tipped employee.”

            23.     Pursuant to 29 C.F.R. § 531.56(e), an employer's classification of an employee as

      a “tipped employee” for whom a tip credit may be properly taken depends upon the employee's

      “duties.” Such “duties” must be primarily “tip-producing.” These duties may also include tasks

      which are “incidental” to the generation of tips, so long as the employee is only required to

      undertake such tasks “occasionally.”
                                        Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 8 of 43


            24.     Plaintiff was required to perform such non-tip producing tasks more than

      occasionally. Plaintiff was asked to perform excessive amounts of such non-tip-producing work

      every shift, often for hours at a time before and after Plaintiff was given any opportunity to

      engage in tip-producing activities (i.e., “opening duties” and “closing duties”).

            25.     Rather than being “occasional,” the non-tip-producing tasks that Plaintiff was

      required to undertake occupied discrete and insular periods of the Plaintiff's work day. Plaintiff

      was required to work for significant period of time before Plaintiff’s shift began. Plaintiff was

      additionally required to work for a significant period of time after Plaintiff’s shift concluded.

      These tasks are not “occasional” because they were undertaken every shift, exclusively, for

      hours at a time.

            26.     The temporal separation between “opening duties/closing duties” and time spent

      performing tip-producing activities represents a clear dividing line between tipped activities,

      for which a tip credit may be applied, and non-occasional preparatory/maintenance activities,

      for which a tip credit may not be applied.

            27.     As a result of Defendant's willful failure to compensate the Plaintiff the

      applicable minimum wage for all hours worked, Defendant has violated Fla. Stat. § 448.110.

            28.     Defendant's conduct constitutes a willful violation of the Florida Minimum Wage

      Act within the meaning of Fla. Stat. § 448.110.

            29.     Defendant has and continues to willfully violate the Florida Minimum Wage Act

      by not paying Plaintiff a wage for time spent working.

            30.     Defendant individually and/or through an enterprise or agent, directed and

      exercised control over Plaintiff's work and wages at all relevant times.

            31.     Plaintiff's wages were dependent on how Plaintiff was classified as an employee,
                                        Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 9 of 43


      not on the job(s) performed at the direction of the Defendant.

            32.       On June 8, 2018, Defendant was provided by priority mail written notice

      identifying the applicable minimum wage sought, the estimated work dates for which payment

      is sought, and the total amount of unpaid wages being sought by Plaintiff as required by Fla.

      Stat. § 448.110(6)(a), satisfying the Florida Minimum Wage Act pre-suit notification

      requirement.

            33.       Due to Defendant's illegal wage practices, Plaintiff is entitled to recover from

      Defendant, compensation for unpaid wages, an additional equal amount as liquidated damages,

      prejudgment interest, and reasonable attorney's fees and costs of this action under Fla. Stat. §

      448.08, § 448.104 and § 448.110.

           COUNT II: FLORIDA MINIMUM WAGE ACT – DUAL OCCUPATION, NON-
             INCIDENTAL TASKS BELONGING TO NON-TIPPED OCCUPATION

            34.       Plaintiff incorporates the allegations contained in paragraphs 1 through 16 as

      though fully set forth herein.

            35.       Section 448.110(3) of the Florida Minimum Wage Act incorporates the FLSA

      provisions regarding the regulation of minimum wage exemptions with regard to an employer

      “tip credit.”

            36.       Fla. Const. Art. X, § 24(c) allows an Employer to apply a tip credit to the State-

      mandated minimum wage “for tipped Employees meeting eligibility requirements for the tip

      credit under the FLSA.”

            37.       The Department of Labor has promulgated regulations addressing the

      inapplicability of a tip credit to employees who are engaged in tasks which constitute two

      separate occupations.

            38.       Pursuant to 29 C.F.R. § 531.56(e), “In some situations an employee is employed
                                        Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 10 of 43


       in a dual job, as for example, where a maintenance man in a hotel also serves as a waiter. In

       such a situation the employee, if he customarily and regularly receives at least $30 a month in

       tips for his work as a waiter, is a tipped employee only with respect to his employment as a

       waiter. He is employed in two occupations, and no tip credit can be taken for his hours of

       employment in his occupation of maintenance man.”

             39.     In addition to the duties of a server and bartender, Plaintiff was regularly required

       to perform tasks which would be properly classified as the duties of another occupation, such

       as janitorial/maintenance duties, kitchen staff duties, and server assistant duties.

             40.     Defendant required that Plaintiff perform certain maintenance/janitorial duties

       including but not limited to: placing trash cans in designated areas; checking restrooms for

       cleanliness and supplies; dusting in the dining area; performing general cleaning; stocking

       printer paper with back-up rolls; sweeping and mopping dining room area floors; unloading

       alcohol deliveries; and unloading deliveries for operations (toilet paper, to-goes, straws etc.,).

       These tasks were performed while Plaintiff was paid the Florida minimum wage for tipped

       employees, rather than the proper Florida minimum wage.

             41.     Defendant required that Plaintiff perform certain “kitchen staff” duties including

       but not limited to: washing dishes; cutting lemons and limes; and putting garnishes on ice.

       These tasks were performed while Plaintiff was paid the Florida minimum wage for tipped

       employees, rather than the proper Florida minimum wage.

             42.     Defendant required that Plaintiff perform certain server assistant duties including

       but not limited to: performing host duties; training other servers and bartenders; setting up

       tables for large parties; running food for other servers; cleaning trays; garnishing plates; and

       assisting other servers and bartenders with completing their side-work. These tasks were
                                         Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 11 of 43


       performed while Plaintiff was paid the Florida minimum wage for tipped employees, rather

       than the proper Florida minimum wage.

              43.     The “dual occupational” tasks listed in paragraphs supra are not customarily and/

       or traditionally incidental to that of a server and bartender, and are otherwise unrelated to, the

       job of a server, bartender or any other tipped profession.

              44.     These dual occupational tasks were not “occasional,” but instead occupied

       discrete and insular periods of the Plaintiff's work day, during each shift that Plaintiff worked.

       These dual occupational tasks were regularly not related to tip-related duties.

              45.     Defendant's conduct constitutes a willful violation of the Florida Minimum Wage

       Act.

              46.     Defendant has and continues to willfully violate the Florida Minimum Wage Act

       by not paying Plaintiff a wage equal to or greater than minimum wage for time spent

       performing “dual occupational” tasks.

              47.     Defendant individually and/or through an enterprise or agent, directed and

       exercised control over Plaintiff's work and wages at all relevant times.

              48.     Plaintiff's wages were dependent on how Plaintiff was classified as an employee,

       not on the job(s) performed at the direction of the Defendant.

              49.     On July 6, 2020, Defendant was provided by priority mail written notice

       identifying the applicable minimum wage sought, the estimated work dates for which payment

       is sought, and the total amount of unpaid wages being sought by Plaintiff as required by Fla.

       Stat. § 448.110(6)(a), satisfying the Florida Minimum Wage Act pre-suit notification

       requirement.

              50.     Plaintiff is therefore entitled to compensation for the difference between wages
                                         Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 12 of 43


       paid and Florida's minimum wage at an hourly rate, to be proven at trial, plus an additional

       amount as liquidated damages, together with interest, costs, and reasonable attorney's fees.

        COUNT III: MINIMUM WAGE VIOLATION OF FLA. STAT. § 448.110 –
 DUAL OCCUPATION, NON-TIPPED ACTIVITIES GREATER THAN 20% OF WORKWEEK

             51.     Plaintiff incorporates the allegations contained in paragraphs 1 through 16 as

       though fully set forth herein.

             52.     At all relevant times, Defendant has been and continues to be an employer

       engaged in commerce, within the meaning of the Florida Minimum Wage Act, Fla. Stat. §

       448.110.

             53.     At all relevant times, Defendant employed Plaintiff within the meaning of the

       Florida Minimum Wage Act.

             54.     Plaintiff brings this action as a former hourly employee of the Defendant who

       willfully refused to pay a wage during Plaintiff's employment. For time spent during Plaintiff's

       employment, Defendant took a “tip credit” from Plaintiff's wages. Thus, Defendant paid

       Plaintiff at a rate less than the applicable minimum wage.

             55.     Pursuant to Fla. Stat. § 448.110 and Fla. Const. Art. X, § 24(c), a tip credit

       exemption from Florida's minimum wage requirements may only be taken when the Employer

       would otherwise be eligible to do so under the Fair Labor Standards Act (“FLSA”), as

       incorporated through the FMWA.

             56.     The Department of Labor has issued regulations, interpreting the Fair Labor

       Standards Act, codified at 29 C.F.R. §§ 531.50-60, addressing the limited circumstances under

       which an employer may properly utilize the tip credit. Those regulations, consistent with the

       statute itself, provide that proper application of the tip credit is dependent upon the

       “occupation” of the employee being that of a “tipped employee.”
                                      Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 13 of 43


             57.     Pursuant to 29 C.F.R. § 531.56(e), an employer's classification of an employee as

       a “tipped employee” for whom a tip credit may be properly taken depends upon the employee's

       “duties.” Such “duties” must be primarily “tip-producing.” These duties may also include tasks

       which are “incidental” to the generation of tips, so long as the employee is only required to

       undertake such tasks “occasionally.”

             58.     During Plaintiff’s employment with Defendant, Plaintiff was also required by

       Defendant to perform non-tipped work throughout Plaintiff’s shift, for which Plaintiff was paid

       at the reduced tip credit rate. These tasks, in the aggregate, were more than “occasional.”

             59.     Examples of such non-tipped labor which the Plaintiff performed include: seating

       customers outside of your section or performing host duties, running food to tables outside of

       your section, washing dishes, checking entry/dining area floors, and sweeping, performing

       general cleaning, checking restrooms for cleanliness and supplies, refilling and restocking

       dressings or sauces, preparing bread, preparing food for kitchen, stocking to-go area with

       containers and to-go bags, polishing silverware, organizing, or moving silverware to front of

       house, rolling silverware, stocking or filling ketchup or table sauces, cleaning condiment

       holders, stocking or refilling sugar, sweeteners, salt, and pepper, setting tables – silverware,

       plates, glassware, napkins, caddies, taking down, putting up, aligning, and straightening chairs,

       cleaning chairs and booths and surrounding areas, cleaning table tops, cleaning the wait station,

       washing or polishing glassware, cleaning, adjusting, moving and connecting beer kegs,

       stocking glasses, straws, napkins, coffee cups and saucers, brewing coffee and tea, and stocking

       coffee, tea, and/or bottled drinks, unload and restock all alcoholic and non alcoholic deliveries;

       unload and restock all restaurant operational deliveries (toilet paper, to-gos, straws, candles,

       sugars); restock, clean, and store front all beverage walk in, wine room, and beer keg coolers;
                                         Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 14 of 43


       take out all trash; dip it and polish all plate ware and coffee cups. empty all bus tubs; fold all

       linen for bar dining service; filling and emptying ice bins; polishing brass; gum check and

       scrapings; clean and polish all candle holders; break down and clean the bar Hobart; clean all

       juicers; pull up and down shutters for out side bar; cover all outdoor tables; Shelia shine all

       silver doors and shelves.

             60.     The Department of Labor has provided additional guidance as to how

       “occasionally” should be interpreted in its Field Operations Handbook. This guidance (in the

       form of a bright-line “20% rule”) has been relied upon by Florida courts.

             61.     Pursuant to U.S. Dept. of Labor, Field Operations Handbook Ch. 30d00(e), “The

       FLSA permits an employer to take the tip credit for some time that the tipped employee spends

       in duties related to the tipped occupation, even though such duties are not by themselves

       directed toward producing tips. For example, a waitperson who spends some time cleaning and

       setting tables, making coffee, and occasionally washing dishes or glasses is considered to be

       engaged in a tipped occupation even though these duties are not tip producing. However, where

       a tipped employee spends a substantial amount of time (in excess of twenty percent (20%) in

       the workweek) performing related duties, no tip credit may be taken for the time spent in such

       duties.”

             62.     The non-tipped duties for which Plaintiff was paid at a tip credited rate were

       undertaken more than “occasionally,” and exceeded twenty percent (20%) of each week

       worked by the Plaintiff.

             63.     Defendant willfully and improperly applied a tip credit to every hour that the

       Plaintiff worked, even when Plaintiff was clearly engaged in non-tipped tasks more than

       “occasionally,” and in excess of twenty percent (20%) of Plaintiff’s work week.
                                         Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 15 of 43


             64.      Defendant improperly utilized the tip credit and unjustly benefited by saving the

       tip credit amount for each hour Plaintiff worked. With this great savings comes great

       responsibility. Plaintiff was not able to obtain tips or perform tip-generating work while being

       paid at the reduced tip credit rate, causing the Defendant to benefit at the detriment of Plaintiff.

             65.      In both policy and practice, the Defendant regularly and consistently required the

       Plaintiff to perform non-tipped labor more than “occasionally,” and in excess of twenty percent

       (20%) of Plaintiff's work week before, during and after each scheduled shift. As such, full

       minimum wage for such time is owed.

             66.      As a result of Defendant's willful failure to compensate the Plaintiff the

       applicable minimum wage for all hours worked, Defendant has violated Fla. Stat. § 448.110.

             67.      Defendant's conduct constitutes a willful violation of the Florida Minimum Wage

       Act within the meaning of Fla. Stat. § 448.110.

             68.      Defendant has and continues to willfully violate the Florida Minimum Wage Act

       by not paying Plaintiff a wage for time spent working.

             69.      Defendant individually and/or through an enterprise or agent, directed and

       exercised control over Plaintiff's work and wages at all relevant times.

             70.      Plaintiff's wages were dependent on how Plaintiff was classified as an employee,

       not on the job(s) performed at the direction of the Defendant.

             71.      On June 8, 2018, Defendant was provided by priority mail written notice

       identifying the applicable minimum wage sought, the estimated work dates for which payment

       is sought, and the total amount of unpaid wages being sought by Plaintiff as required by Fla.

       Stat. § 448.110(6)(a), satisfying the Florida Minimum Wage Act pre-suit notification

       requirement.
                                         Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 16 of 43


                72.   Due to Defendant's illegal wage practices, Plaintiff is entitled to recover from

       Defendant, compensation for unpaid wages, an additional equal amount as liquidated damages,

       prejudgment interest, and reasonable attorney's fees and costs of this action under Fla. Stat. §

       448.08, § 448.104 and § 448.110.

                 COUNT V – FLORIDA MINIMUM WAGE ACT, UNPAID WAGES

                73.   Plaintiff incorporates the allegations contained in paragraphs 1 through 16 as

       though fully set forth herein.

                74.   Pursuant to 29 U.S.C. § 206(a), every employer shall pay the applicable

       minimum wage to each of his employees who in any workweek is engaged in commerce or in

       the production of goods for commerce, or is employed in an enterprise engaged in commerce or

       in the production of goods for commerce.

                75.   At all relevant times, Defendant employed Plaintiff within the meaning of Fla.

       Const. Art. X, § 24(c).

                76.   Plaintiff brings this action as a former hourly employee of the Defendant who

       willfully refused to pay a wage during Plaintiff's employment.

                77.   Plaintiff was required to “clock-out” while still working, or remain after work in

       the restaurant while being off-the-clock, prior to receiving authorization from Defendant to

       leave.

                78.   As a result of Defendant's willful failure to compensate the Plaintiff the

       applicable state minimum wage for all hours worked. Defendant has violated Fla. Const. Art. X,

       § 24(c) and Fla. Stat. § 448.110.

                79.   Defendant's conduct constitutes a willful violation of the Florida Minimum Wage

       Act within the meaning of Fla. Const. Art. X, § 24(c).
                                           Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 17 of 43


                 80.      Defendant has and continues to willfully violate the Florida Minimum Wage Act

        by not paying Plaintiff a wage for time spent working.

                 81.      Defendant individually and/or through an enterprise or agent, directed and

        exercised control over Plaintiff's work and wages at all relevant times.

                 82.      On July 6, 2020, Defendant was provided written notice identifying the

        applicable minimum wage sought, the estimated work dates for which payment is sought, and

        the total amount of unpaid wages being sought by Plaintiff as required by Fla. Stat. §

        448.110(6)(a) and Fla. Const. Art. X, § 24(c), satisfying the Florida Minimum Wage Act pre-

        suit notification requirement.

                 83.      As a result of Defendant's failure to pay Plaintiff for all hours worked, Plaintiff is

        entitled to receive minimum wage for all unpaid hours, liquidated damages, attorneys fees and

        costs.

                                           PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, respectfully requests that this Court enter judgment in favor of

 Plaintiff and against Defendants, jointly and severally, for the following relief:

                       a. Declaring that Defendant has violated the minimum wage provisions of the

                          FMWA;

                       b. Declaring that Defendant has violated the minimum wage provisions of Fla.

                          Const. Art. X, § 24;

                       c. Declaring that Defendants' violation of the FMWA and Fla. Const. Art. X, § 24

                          were willful;

                       d. Awarding Plaintiff liquidated damages as a result of Defendants' violation of the

                          FMWA and Fla. Const. Art. X, § 24;
                                             Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 18 of 43


                   e. Awarding the Plaintiff damages for all unpaid wages;.

                   f. Awarding the Plaintiff pre-judgment and post-judgment interest under the FMWA

                       and Fla. Const. Art. X, § 24;

                   g. Awarding the Plaintiff reasonable attorneys' fees, costs, and disbursements

                       pursuant to the FMWA and Fla. Const. Art. X, § 24;

                   h. Where Defendant, an employer, does not have records and fails to keep complete

                       and accurate time records, employees may establish the hours worked solely by

                       their testimony and the burden of overcoming such testimony shifts to the

                       employer.

                   i. Awarding such other and further relief as the Court deems just and proper.

                                         JURY TRIAL DEMAND

        Plaintiff demands a trial by jury on all issues so triable.

 DATED September 18, 2020

                                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the

 Defendant alongside the Complaint Package served on the date indicated in the affidavit of service.

                                Respectfully Submitted,


                                                        /s/ Arielle K. Brandt
                                                        Arielle K. Brandt, Esquire
                                                        Florida Bar No.: 118004
                                                        The Brandt Law Firm, PLLC
                                                        420 W. Wekiva Trail
                                                        Longwood, FL 32779
                                                        E-mail: ArielleKBrandt@gmail.com
                                                        Phone: (407) 808-3524



                                           Composite Exhibit A
FilingCase 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 19 of 43
       # 113731171  E-Filed 09/22/2020 09:06:32 AM


                      IN THE COUNTY COURT OF THE 17TH JUDICIAL CIRCUIT
                             IN AND FOR BROWARD COUNTY, FLORIDA

        TAMARA LAMBERT (maiden THEISS),

               Plaintiff,                                            CASE NO.:
        vs.

        HILLSTONE RESTAURANT GROUP,
        INC. d/b/a Hillstone Restaurant

              Defendant.
        ___________________________________/

                NOTICE OF TAKING VIRTUAL VIDEO DEPOSITION DUCES TECUM

               PLEASE TAKE NOTICE that a deposition will be taking place before Orange Legal, or
        some other Notary Public for the State of Florida at Large. Pursuant to Florida Rules of Civil
        Procedure 1.310(b)(6), Hillstone Restaurant Group, Inc., d/b/a Hillstone Restaurant shall desig-
        nate one or more officers, directors, or managing agents, or other persons who consent to do so,
        to testify on its behalf and may state the matters on which each person designated will testify.
        The persons so designated shall testify about matters known or reasonably available to the orga-
        nization. The attorney for the Plaintiff will be taking the deposition of the below listed individ-
        ual at the following location, on the following date and time:
                       Deponent:      Corporate Representative with most knowledge

                       Location:      Orange Legal

                       Date:          TBD

                       Time:          TBD
               Defendant to provide three (3) dates and times for this deposition within ten (10) days of
        receipt of this notice. The deposition will be taken before an associate or deputy court reporter of
        Orange Legal who is not of counsel to the parties or interested in the events of this cause. This
        deposition is being taken for the purpose of discovery, for use at trial, or for such other purposes
        as are permitted under the Florida Rules of Civil Procedure. This deposition will continue from

                                              Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 20 of 43




   day to day until completed. The deponent should be prepared to provide testimony regarding
   the subject matter delineated in the attached Schedule “A” and the deponent should bring
   with them all documents responsive to the attached Scheduled “B”.

   ***Documents for which Defendant has raised, or intends to raise, a privilege (e.g., claims file
   documents) need not be produced to Plaintiff for examination, however must be brought so
   that deponent may adequately respond to non-privileged areas of inquiry***

                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

   to the Defendant alongside the Complaint Package served on the date indicated in the affidavit of

   service.

                                Respectfully Submitted,


                                                       /s/ Arielle K. Brandt
                                                       Arielle K. Brandt, Esquire
                                                       Florida Bar No.: 118004
                                                       The Brandt Law Firm, PLLC
                                                       420 W. Wekiva Trail
                                                       Longwood, FL 32779
                                                       E-mail: ArielleKBrandt@gmail.com
                                                       Phone: (407) 808-3524




   Copy: Orange Legal




                                        Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 21 of 43




                                           SCHEDULE A


   1.    Any dates and/or hours Plaintiff worked for Defendant.

   2.    Any duties performed by Plaintiff, during the relevant time period of this claim.

   3.    Names, dates of employment, and last known contact information for other servers that
         worked with Plaintiff.

   4.    Names, position, and dates of employment for any person who supervised or managed
         Plaintiff in any way.

   5.    The rules, policies, and procedures regarding side work, tip pooling, and duties that may
         be performed by servers during the time of Plaintiff’s employment.

   6.    Any individuals responsible for training or instructing the Plaintiff as to job duties during
         Plaintiff’s employment with the Defendant.

   7.    All duties Defendant requires it servers to perform on or around the relevant time period
         of this claim and the approximate amount of time these duties take to perform.

   8.    Any defenses being raised to this action.

   9.    Payroll to the Plaintiff regarding the claim in dispute for the instant matter during the rel-
         evant time period of this claim.

   10.   “Tip pooling” policies or procedures in connection to the claim in dispute, during the rel-
         evant time period of this claim.

   11.   Any manipulation, modification, or alterations regarding Plaintiff’s records for the claim
         in dispute for the instant matter, during the relevant time period of this claim.

   12.   How Defendant recorded Plaintiff’s hours worked during Plaintiff’s employment with
         Defendant, including the name of any software used for the claim in dispute for the in-
         stant matter, during the relevant time period of this claim.

   13.   Any statements or remarks made by or on behalf of any party to this lawsuit concerning
         any issue in this lawsuit, during the relevant time period of this claim.

                                        Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 22 of 43




                                          SCHEDULE B

   1.    All company policies that would inure to the benefit of Plaintiff, together with any decla-
         ration of coverage page, sworn statement of corporate officer of Defendant attesting to
         the coverage and authenticity of the policy as required by Florida law.

   2.    Copies of any and all forms, correspondence, or reports which Defendant or any of De-
         fendant’s agents acting on Defendant’s behalf received from anyone concerning the un-
         paid wages that is the subject of this lawsuit.

   3.    All training materials, instructional materials, or any other documents provided to em-
         ployees during the dates of Plaintiff’s employment that convey any policy, rule or proce-
         dure regarding employment.

   4.    All correspondence, forms, notes, notations, facsimiles, emails, text messages, memoran-
         da or information which Defendant transmitted in any form to any managers, plaintiff,
         employees or other such individual or entity concerning the unpaid wages that is the sub-
         ject of this lawsuit.

   5.    Any and all statements Defendant or anyone on behalf of Defendant took of Plaintiff or
         the employees in regards to this unpaid wages claim.

   6.    All charts, schedules, daily or weekly floor plans, assigned side work sheet, or any other
         documentation Defendant, or anyone on Defendant’s behalf, took showing the extent of
         the side work Plaintiff had to perform in excess of 20%, that is the subject of this law-
         suit.

   7.    Any witness statements.

   8.    Payments, if any, that were made to Plaintiff in regards to this unpaid wages claim.

   9.    Defendant’s Answer and Affirmative Defenses.

   10.   Responses to Interrogatories, Admissions and Request to Produce.

   11.   Any and all payroll records related to Plaintiff’s unpaid wages claim.




                                       Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 23 of 43




                          FIRST INTERROGATORIES TO DEFENDANT
   Definitions
      1. “You(r)” as used in these interrogatories means the Defendant named above and any re-
           lated entities who may be liable for the damages sought herein. The definition also in-
           cludes any individuals or agents employed in any management position; any lawyers re-
           tained by you on this or any other claim; and any other agents who have performed ser-
           vices on your behalf at any time material to this action.
      2. The connectives “and” and “or” shall be construed either disjunctively or conjunctively
           as necessary to bring within the scope of these requests all responses that might otherwise
           be construed to be outside their scope.
      3. The singular includes the plural, and vice versa. The masculine includes the feminine and
           vice versa.
      4. “All” shall be construed as “all and each” and the term “each” shall be construed as “all
           and each.”
      5. “Document” means any kind of written, typewritten, or printed material whatsoever, any
           kind of graphic material, and any computer readable media including, but without limita-
           tion, papers, agreements, contracts, notes, memoranda, correspondence, electronic mail
           messages, studies, working papers, letters, telegrams, invoices, personal diaries, reports,
           records, books, forms, indexes, transcriptions and recordings, magnetic tapes, disks and
           printed cards, data sheets, data processing cards, personal calendars, journals, diaries, in-
           ter office memoranda, minutes and records of any sorts of meetings, financial statements,
           financial calculations, estimates, reports of telephone or other oral conversations, ap-
           pointment books, maps, drawings, charts, graphs, photographs, sound recordings, video-
           tape recordings, computer printouts, microfilms, information sent or received via the in-
           ternet, information stored electronically or on computer chips, disks or databases, all oth-
           er compilations of data from which information can be obtained or translated if necessary,
           by plaintiff through detector devices into reasonable usable form and all other writings
           and recoding of every kind, however produced or reproduced whether signed or un-
           signed. The term “document” includes without limitation the original and all file copies
           and other copies that are not identical to the original no matter how or by whom prepared,
           and all drafts prepared in connection with any documents, whether or not used. If the
           original of any document is not in your possession, custody or control, a copy of that
           document should be produced.
      6. “Identify” and “identity” mean:
               a. with respect to a natural person, to state the persons name, title at the time in
                    question, employer and business address at the time in question and the current or
                    last known employer, business address, and home address;
               b. with respect to an organization or entity, to state the full legal name of the entity
                    and full name by which the organization or entity is commonly known or does
                    business;
               c. with respect to a document, to state the names and titles of the author(s) and/ or
                    signatory(ies), addresses(s), and recipients(s) of any copies; the subject matter or


                                         Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 24 of 43




                title; the date of the document; the division, department, or unit of your organiza-
                tion with which the authors and/ or addressees are or were affiliated; and its
                present location and custodian; and
             d. with respect to an oral communication, to state the names and titles of all persons
                involved in the communication, and date and approximate time of the communi-
                cation.

      INSTRUCTIONS
      1. These interrogatories are continuing in nature so as to require the filing of supplemental
         answers to the extent required under Florida Law.
      2. If you cannot answer any interrogatory in full, answer to the extent possible, explain why
         you cannot answer the remainder, state the nature of the information and knowledge that
         you can furnish, and provide a supplemental response when you obtain more information.
      3. If your answer to any interrogatory derives from a document, identify the document.
      4. If you contend that any document or communication that is responsive to any interrogato-
         ry propounded herein is privileged for any reason whatsoever, identify each such docu-
         ment or communication in your answer to each interrogatory and include that document
         on a privilege log.

                                       INTERROGATORIES

      1.   Identify each person who prepared answers or supplied or provided information used to
           prepare answers to these Interrogatories.




      2.   Describe in detail your efforts to gather information and documents responsive to each
           of these interrogatories, as well as Plaintiff’s first request for Production of documents,
           including the person(s) involved in such efforts.




      3.   Identify all fact witnesses you expect to call to testify at the trial of this action and de-
           scribe the substance of their expected testimony.




      4.   Identify all documents in your possession that evidence any dates Plaintiff was em-
           ployed by the Defendant, including any and all hours worked by the Plaintiff. These
           documents may include, but are not limited to: timesheets, tax records, notes, corre-
           spondence, payroll records, electronic records, and recorded statements.

                                        Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 25 of 43




      5.     Identify all persons employed by the Defendant with any knowledge regarding the
             dates and/or hours during which Plaintiff worked for the Defendant. If such persons
             are no longer employed by the Defendant, provide their name, last known address,
             and telephone number.




      6.     List all persons employed by the Defendant with any knowledge regarding the duties
             performed by Plaintiff during employment with the Defendant. If such persons are no
             longer employed by the Defendant, provide their name, last known address, and tele-
             phone number.




      7.     List all managers, supervisors, or any representative of the Defendant in a supervisory
             role who did, or may have, conveyed any rule, policy or procedure to the Plaintiff re-
             garding Plaintiff’s employment with the Defendant at any time. If such persons are no
             longer employed by the Defendant, provide their name, last known address, and tele-
             phone number.




      8.     List all individuals responsible for training or instructing the Plaintiff as to job duties
             during Plaintiff’s employment with the Defendant. If such persons are no longer em-
             ployed by the Defendant, provide their name, last known address, and telephone
             number.




      9.    List all facts known that support any purported defense to this action as set forth in any
            pleading of the Defendant.



      10.   Identify, in detail, all job duties for which the Defendant requires its servers to perform

                                         Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 26 of 43




            during a normal shift. If different types of shifts entail different duties, list all types of
            shifts separately and the duties required for each shift.




      11.   Was the Plaintiff ever paid overtime during any pay period during which the Plaintiff
            was employed by the Defendant? If so, identify all wage periods for which overtime
            was paid.




      12.   Was the Plaintiff ever paid full minimum wage (without tip credit) for any hours em-
            ployed by the Defendant? If so, identify the date(s) and circumstances.




      13.   For each document listed on the privilege log that you have served in this action, or
            otherwise being withheld by you on grounds of privilege or work product, identify each
            person, if any, to whom or with whom each such document was provided or shared.




      14.   Have you heard or do you know about any statement or remark made by or on behalf of
            any party to this lawsuit, other than yourself, concerning any issue in this lawsuit? If
            so, state the name and address of each person who made the statement or statements,
            the name and address of each person who heard it, and the date, time, place, and sub-
            stance of each statement.




      15.     Were there any time periods where Plaintiff worked for the Defendant, however was
              not paid a wage? If so, identify all dates Defendant believes the Plaintiff worked for
              the Defendant but was not paid a wage.




      16.     Are there any time periods during which Plaintiff worked for the Defendant for which
              Defendant does not have clear, exact record of all hours worked? If so, identify all



                                         Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 27 of 43




             suspected time periods for which Defendant does not have clear, exact record of all
             hours worked.




      17.    Describe, in detail, the procedures for which servers employed by the Defendant fol-
             low in order for Defendant to accurately record their hours worked, including any
             clock in/clock out procedures.




      18.    Has any employee, agent or representative of the Defendant admitted to the Plaintiff
             that Plaintiff was not paid a wage for any hours worked during a pay period in which
             Plaintiff was employed by the Defendant? If so, list the employee name, last known
             address and telephone number.




      19.    On what date did Defendant perform his/her first day of work for the Defendant?
             Identify all documentation in Defendant’s possession to support your answer.




      20.    Describe, in detail, any “tip pooling” policies or procedures during the time Plaintiff
             was employed by the Defendant.




      21.    Did the Defendant, its managers or agents ever modify, alter, or manipulate any
             records pertaining the hours Plaintiff worked? If so, describe the circumstances under
             which Plaintiff’s time records were altered.




     22.    Describe, in detail, how Defendant recorded Plaintiff’s hours worked during Plaintiff’s
            employment with Defendant, including the name of any software used.



                                       Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 28 of 43




                                         JURAT PAGE


                                       _______________________________________________
                                       AUTHORIZED REPRESENTATIVE FOR DEFENDANT

   STATE OF FLORIDA)

   COUNTY OF _________________)


          The foregoing instrument was acknowledged before me this _____ day of October, 2020
   by ____________________________ who is appeared physically in person before me and is
   personally known to me OR has produced the following identification
   ____________________________ and taken an oath.


   _____________________________________
   Notary Public Signature

                                                      Commission No.:

                                                             (SEAL)




                                      Composite Exhibit A
FilingCase 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 29 of 43
       # 113731171  E-Filed 09/22/2020 09:06:32 AM


                      IN THE COUNTY COURT OF THE 17TH JUDICIAL CIRCUIT
                             IN AND FOR BROWARD COUNTY, FLORIDA

        TAMARA LAMBERT (maiden THEISS),

               Plaintiff,                                           CASE NO.:
        vs.

        HILLSTONE RESTAURANT GROUP,
        INC. d/b/a Hillstone Restaurant

              Defendant.
        ___________________________________/

              PLAINTIFF’S NOTICE OF SERVING INTERROGATORIES TO DEFENDANT

               Plaintiff, TAMARA LAMBERT (maiden THEISS), pursuant to Rule 1.340(e) of the

        Florida Rules of Civil Procedure, hereby files Notice of Service of the original and one (1) copy

        of Interrogatories number one (1) through twenty-two (22) to be answered in oath and in writing,

        within thirty (30) days from the date of service hereof.

                                             CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

        to the Defendant alongside the Complaint Package served on the date indicated in the affidavit of

        service.

                                      Respectfully Submitted,


                                                              /s/ Arielle K. Brandt
                                                              Arielle K. Brandt, Esquire
                                                              Florida Bar No.: 118004
                                                              The Brandt Law Firm, PLLC
                                                              420 W. Wekiva Trail
                                                              Longwood, FL 32779
                                                              E-mail: ArielleKBrandt@gmail.com
                                                              Phone: (407) 808-3524
                                              Composite Exhibit A
FilingCase 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 30 of 43
       # 113731171  E-Filed 09/22/2020 09:06:32 AM

                          IN THE COUNTY COURT OF THE 17TH JUDICIAL CIRCUIT
                                 IN AND FOR BROWARD COUNTY, FLORIDA

      TAMARA LAMBERT (maiden THEISS),

             Plaintiff,                                             CASE NO.:
      vs.

      HILLSTONE RESTAURANT GROUP,
      INC. d/b/a Hillstone Restaurant

            Defendant.
      ___________________________________/

                     PLAINTIFF’S FIRST REQUEST TO PRODUCE TO DEFENDANT

             Plaintiff, TAMARA LAMBERT (maiden THEISS), by and through its undersigned counsel,
      and pursuant to Florida Rule of Civil Procedure 1.350, hereby requests Defendant to furnish copies of
      the following documents to the offices of the undersigned attorney within forty-five (45) days from the
      date of service hereof:
                                                     INSTRUCTIONS
             1. These document requests are continuing in nature so as to require the production of
                 supplemental documents and the filing of supplemental answers to the extent required under
                 the laws of the State of Florida.
             2. When documents are requested, such requests include documents in the custody or control
                 of the party's agents, party representatives, predecessors in interest, successors in interest,
                 subsidiaries, parent, expert, persons consulted concerning any factual matters or matters of
                 opinion relating to any of the facts or issues involved in this case, as well as, unless
                 privileged, the party's attorney.
             3. If you are not producing any document responsive to a request, your answer should make it
                 clear that you are not producing any document responsive to that request.
             4. For each document that is withheld under a claim of privilege, please provide the following
                 information:
                 a. The date the document was prepared or created,
                 b. The name and title of the author or authors of the document,

                                                Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 31 of 43


           c. A summary of the subject matter of the document,
           d. The identity of each person or persons who assisted the author or authors in creating the
               document,
           e. The identity of each person to whom the document or the contents of the document have
               been communicated (either intentionally or inadvertently), the dates of such
               communication and the title of each such person.,
           f. A statement of the basis on which the privilege is claimed, and
           g. The identity and title, if any, of the person or persons providing the information
               requested in subsection (a) through (f) above.
    5. “Side Work” is defined as work spent on non-tipped tasks during the employee's shift. This may
       include opening tasks, closing tasks, or tasks performed during her shift.
    6. If there is no time period stated within a specific request, you are to assume it is for the time
       period that the Plaintiff was employed by Defendant.
                               FIRST REQUEST FOR PRODUCTION

    1. All records and documents evidencing any hours during which Plaintiff worked for the
       Defendant, including but not limited to time-sheets, tax records, notes, correspondence, payroll
       records, electronic records, and recorded statements.
    2. All documents reflecting any wages paid by Defendant to the Plaintiff.
    3. All manuals, training books, corporate materials, employee handbooks, or other documentation
       regarding Defendant's policies and procedures for its tipped employees.
    4. All documents recording breaks that Plaintiff took while employed by Defendant.
    5. All financial statements, written or electronic, including income statements, balance sheets, and
       cash flow statements.
    6. All records of sales, written or electronic, whether compiled on a daily or weekly basis, as well
       as monthly or quarterly summaries thereof.
    7. All tax filings by the Defendants made to any municipality, city, state or the federal government
       on behalf of Plaintiff and Covered Employees.
    8. All documents relating to litigation with current or former employees of the Defendant.
    9. All documents, papers, invoices, emails, memoranda, notes, phone message slips, or any other
       written or electronically stored material referencing Defendant's compliance or non-compliance
                                          Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 32 of 43


       with the FLSA and FMWA.
    10. All corporate documents (including organization charts and shareholder ledgers) and licenses of
       Hillstone and its parent or subsidiary companies.
    11. All correspondence between Plaintiff, or any representative of Plaintiff, and any representative
       of Defendant, regarding Plaintiff's employment with the Defendant.
    12. All documents which support any affirmative defense to Defendant.
    13. All correspondence regarding any aspect of the Plaintiff's employment with the Defendant,
       including but not limited to correspondence between corporate executives, managers, owners,
       supervisors, any employees of the Defendant, or any third party.
    14. All employee records or documents regarding Plaintiff's employment.
    15. All documents reflecting any wages paid to the Plaintiff.
    16. All documents reflecting any hours worked by the Plaintiff.
    17. All documents reflecting any duties or job-related tasks performed by the Plaintiff.
    18. All transcripts of any deposition, hearing or trial testimony given over the past five years by any
       of your present or former employees, agents, experts, or representatives in any lawsuit or
       hearing in the State of Florida concerning any claim for outstanding wages against the
       Defendant.
    19. Any records, electronic or otherwise, evidencing any changes, alterations or modifications made
       to Plaintiff's time records with regard to the time which Plaintiff clocked-in or clocked-out for
       any shift.
    20. All documents recording the amount of tips received by Plaintiff and Covered Employees
       during the course of his employment by Defendant, as well as any notices given to Plaintiff and
       Covered Employees by Defendant (i) notifying Plaintiff and Covered Employees that
       Defendant was taking an allowance for tip credit, (ii) notifying Plaintiff and Covered
       Employees of tip pooling arrangements, and (iii) detailing amounts of tips earned and tip credit
       taken during any payment period.
    21. All loans, leases and credit lines established or entered into by Defendant (including leases
       entered into by Defendant with respect to real property).
    22. All human resource files regarding complaints or investigations related to Plaintiff and Covered
       Employees, including any files related to EEOC or other governmental agency charges, union

                                          Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 33 of 43


        grievances and internal complaints.
    23. All documents which reflect required “side work” for Defendant's servers during the time of
        Plaintiff's employment, including but not limited to the front of house cleaning matrix or front
        of house side work plan.
    24. All documents which the Defendant requested currently employed servers to sign during the
        relevant time period, which relate, in any way, to the allegations raised in this lawsuit.
    25. All documents signed by Plaintiff during Plaintiff's employment by Defendant.
    26. All vendor contracts entered into by Defendant (including vendor and supply contracts, rental
        contracts, tool and equipment suppliers, wholesalers, other Internet-based delivery vendors,
        accountants, banks, payroll service providers, uniform providers, marketing consultants,
        printers, etc.)
    27. All documents referencing “side work” assignments to tipped employees (including floor plans,
        side work charts, daily side work schedules, “slow time” charts, front of house plan, back of
        house cleaning plan, daily operations sheet, daily assignment sheet, etc.)


                                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the

 Defendant alongside the Complaint Package served on the date indicated in the affidavit of service.

                                               Respectfully Submitted,


                                                       /s/ Arielle K. Brandt
                                                       Arielle K. Brandt, Esquire
                                                       Florida Bar No.: 118004
                                                       The Brandt Law Firm, PLLC
                                                       420 W. Wekiva Trail
                                                       Longwood, FL 32779
                                                       E-mail: ArielleKBrandt@gmail.com
                                                       Phone: (407) 808-3524




                                          Composite Exhibit A
FilingCase 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 34 of 43
       # 113731171  E-Filed 09/22/2020 09:06:32 AM

                            IN THE COUNTY COURT OF THE 17TH JUDICIAL CIRCUIT
                                   IN AND FOR BROWARD COUNTY, FLORIDA

      TAMARA LAMBERT (maiden THEISS),

               Plaintiff,                                             CASE NO.:
      vs.

      HILLSTONE RESTAURANT GROUP,
      INC. d/b/a Hillstone Restaurant

            Defendant.
      ___________________________________/

                     PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT

               Plaintiff, TAMARA LAMBERT (maiden THEISS), by and through the undersigned attorney,
      pursuant to Rule 1.370 of the Florida Rules of Civil Procedure, requests that the Defendant, within
      forty-five (45) days from the date of service of this request, provide responses to the following
      Requests for Admissions:
                                        DEFINITIONS AND INSTRUCTIONS
            1. The term “Plaintiff” refers to TAMARA LAMBERT, formerly known at Tamara Theiss.
            2. The terms “Company,” Restaurant,” and “Corporation” refer to Hillstone Restaurant Group
               Inc., d/b/a Hillstone Restaurant at its Pompano Beach, Florida location.
            3. If a question does not specify an applicable time period, then it refers to the time period Plaintiff
               worked for the Defendant.
            4. The term “Defendants” and the pronoun “you” refer to the Defendant and its agents, employees,
               representatives, and unless privileged, attorneys, as well as any entity, agency or committee
               formed, controlled by, or otherwise affiliated with Defendant.
                                          REQUEST FOR ADMISSIONS
               1. Admit that on at least one occasion Plaintiff was directed by Defendant to changed the
                   sanitary napkins trash in the women’s bathroom.
               2. Admit that on at least one occasion, Plaintiff was directed by Defendant to clean the
                   kegerators.
               3. Admit that on at least one occasion during Plaintiff's employment with Defendant, Plaintiff

                                                  Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 35 of 43


          was required to pay for cash register shortages and/or walk-outs out of Plaintiff's tips.
       4. Admit that the terms of Company tip pool procedures/requirements were not explained to
          Plaintiff in a written or electronic document.
       5. Admit that Plaintiff was paid at a “tip credited” rate for hours during which Plaintiff was
          required to participate in a Company tip pool.
       6. Admit that the Company did not provide time sheets, time cards, or other paper means for
          employees to record their arrival and departure times or hours worked.
       7. Admit that the Defendant did not provide a pay stub or wage statement to Plaintiff
          accurately showing her regular rate, overtime rate, regular and overtime hours worked, total
          pay, and deductions or allowances for each pay period worked.
       8. Admit that the Company has gross revenues in excess of $500,000.00.
       9. Admit that during the course of Plaintiff's employment with the Company, the Company did
          not maintain a poster in a clear and visible location that explained the current applicable
          statutory minimum wage amounts in effect as well as the applicable overtime rate for
          employees to be paid for work in excess of forty (40) hours in a workweek.
       10. Admit that the Company did not track or record whether Plaintiff took meal breaks.
       11. Admit that Defendant does not have a detailed, accurate time record for all hours worked by
          the Plaintiff.
       12. Admit that Plaintiff performed non-tipped labor which regularly exceeded 20% of the total
          time worked each shift.
       13. Admit that the above-named Defendant is properly named in this action.
       14. Admit that jurisdiction and venue are proper in Broward County, Florida.
       15. Admit that on at least one occasion Plaintiff was directed by Defendant, its managers or
          agents to check restrooms for supplies and cleanliness as part of Plaintiff's required shift
          duties.
       16. Admit that on at least one occasion Plaintiff was directed by Defendant, its managers or
          agents to perform dish washing during Plaintiff's scheduled shift.
       17. Admit that on at least one occasion Plaintiff was directed by Defendant, its managers or
          agents to clean and wipe menus.
                                      Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 36 of 43


        18. Admit that on at least one occasion Plaintiff was directed by Defendant, its managers or
            agents to train other restaurant staff.
        19. Admit that on at least one occasion Plaintiff was directed by Defendant, its managers or
            agents to break down work stations during Plaintiff's scheduled shift.
        20. Admit that Plaintiff was regularly scheduled for shifts which required Plaintiff to begin
            work before the restaurant was open for business.
        21. Admit that Plaintiff was regularly scheduled for shifts which required Plaintiff to work for
            periods of time after the restaurant was closed for business.
        22. Admit that for all hours Plaintiff worked for Defendant, Defendant imposed a tip credit
            upon Plaintiff's wages.


                                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the

 Defendant alongside the Complaint Package served on the date indicated in the affidavit of service.

                                Respectfully Submitted,


                                                      /s/ Arielle K. Brandt
                                                      Arielle K. Brandt, Esquire
                                                      Florida Bar No.: 118004
                                                      The Brandt Law Firm, PLLC
                                                      420 W. Wekiva Trail
                                                      Longwood, FL 32779
                                                      E-mail: ArielleKBrandt@gmail.com
                                                      Phone: (407) 808-3524




                                           Composite Exhibit A
FilingCase 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 37 of 43
       # 115610931  E-Filed 10/26/2020 03:03:40 PM




                                      Composite Exhibit A
FilingCase 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 38 of 43
       # 115688774  E-Filed 10/27/2020 02:46:53 PM




                                                            IN THE CIRCUIT COURT OF THE
                                                            SEVENTEENTH JUDICIAL CIRCUIT
                                                            IN AND FOR BROWARD COUNTY,
                                                            FLORIDA


           TAMARA LAMBERT (maiden THEISS),

                         Plaintiff,                        CASE NO. CONO-20-015589

                  v.

           HILLSTONE RESTAURANT GROUP,
           INC. d/b/a Hillstone Restaurant

                         Defendant.


                       DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL

                  PLEASE TAKE NOTICE that on October 27, 2020, Defendant Hillstone Restaurant

           Group, Inc. filed a Notice of Removal in the United States District Court for the Southern

           District of Florida, Fort Lauderdale Division, which was served on Plaintiff’s counsel by e-

           mail on October 27, 2020. A copy of the Notice of Removal is attached as Exhibit 1.

                  Dated: October 27, 2020.

                            [REST OF PAGE INTENTIONALLY LEFT BLANK]




                                             Composite Exhibit A
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 39 of 43




                                                Respectfully submitted,



                                                By: /s/ Todd S. Aidman
                                                   Todd S. Aidman, Esq.
                                                   Florida Bar No. 173029
                                                   E-mail: taidman@fordharrison.com
                                                   Nicholas S. Andrews
                                                   Florida Bar No. 0105699
                                                   E-mail: nandrews@fordharrison.com
                                                   FORD & HARRISON LLP
                                                   101 E. Kennedy Blvd., Suite 900
                                                   Tampa, FL 33602
                                                   (813) 261-7800 Telephone
                                                   (813) 261-7899 Facsimile

                                                    Attorneys for Defendant Hillstone Restaurant
                                                    Group, Inc.


                                    CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on October 27, 2020, I filed the foregoing using the Florida

      Courts E-Filing Portal which will send a true and correct copy via e-mail to:

                                            Arielle K. Brandt
                                      ArielleKBrandt@gmail.com
                                      The Brandt Law Firm, PLLC
                                         420 W. Wekiva Trail
                                         Longwood, FL 32779

                                          Attorney for Plaintiff


                                                            /s/ Todd S. Aidman
                                                                   Attorney




      WSACTIVELLP:11848887.1




                                        Composite Exhibit A

                                                     -2-
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 40 of 43




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION


      TAMARA LAMBERT (maiden THEISS),
      individually,
                                                        CASE NO. _____________________
                     Plaintiff,
                                                        L.C. Case No. CONO-20-15589
             v.                                         Division: 72

      HILLSTONE RESTAURANT GROUP,
      INC. d/b/a Hillstone Restaurant,

                     Defendant.


                                  DEFENDANT’S NOTICE OF REMOVAL

             Defendant Hillstone Restaurant Group, Inc. d/b/a Hillstone Restaurant (“Defendant”)

      by and through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1441(a) and 1446(b),

      hereby removes this action from the Circuit Court of the Seventeenth Judicial Circuit in and

      for Broward County, Florida, to the United States District Court for the Southern District of

      Florida, Fort Lauderdale Division. A short and plain statement of the grounds for removal is

      as follows:

             1.      On September 22, 2020, Plaintiff filed this action against Defendant in the

      Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, Case

      No. CONO-20-15589.

             2.      The Summons and Complaint were served on Defendant on October 2, 2020.

      Pursuant to 28 U.S.C. § 1446(b), this notice is filed timely within thirty (30) days after

      Defendant purportedly received Plaintiff’s Summons and Complaint.




                                         Composite Exhibit A
                                             Exhibit 1
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 41 of 43




             3.      Plaintiff’s Complaint states that the action is for “violation of the FMWA

      [Florida Minimum Wage Act] and FLSA [Fair Labor Standards Act, 29 U.S.C. § 201, et

      seq.]” Compl. ¶ 6. This Court has original jurisdiction with respect to the FLSA claim

      because, as stated in the Complaint, it is an action to recover damages or to secure equitable

      relief or any other relief under an Act of Congress. In addition, Plaintiff’s Complaint makes

      clear that the resolution of her FLSA and FMWA claims depend on whether Defendant

      would have been eligible to apply the tip credit under the FLSA, citing the Department of

      Labor’s regulations at 29 C.F.R. §§ 531.50-60.

             4.      Furthermore, this Court has supplemental jurisdiction with respect to the relief

      sought under the FMWA pursuant to 28 U.S.C. §§ 1441(c) and 1367(a), as the claim arises

      from part of the same case or controversy as her claim for relief under the FLSA—that is,

      they both turn on a determination of whether Defendant properly applied the Fair Labor

      Standards Act’s tip credit towards its minimum wage obligation. Therefore, removal to this

      Court of the FLSA and FMWA claims is proper.

             5.      The events alleged by Plaintiff giving rise to Plaintiff’s FLSA and FMWA

      claims allegedly occurred in Broward County, Florida, which is within this Court’s district.

      (Complaint at ¶ 7.) Accordingly, venue is proper in the Fort Lauderdale Division of the

      United States District Court, Southern District of Florida.

             6.      Pursuant to 28 U.S.C. § 1446(a), Defendant has attached a copy of all process,

      pleadings, and orders served upon Defendant in this action. In addition, Defendant has

      attached a true and legible copy of all process, pleadings, orders and other papers or exhibits




                                        Composite Exhibit A
                                            Exhibit 1

                                                     -2-
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 42 of 43




      of every kind, including depositions, then on file in the state court. (See attached Composite

      Exhibit A.)

             6.      Pursuant to 28 U.S.C. § 1446(d), Defendant has given written notice of this

      notice of removal to Plaintiff, the only adverse party. In addition, Defendant has filed a copy

      of the notice of filing notice of removal with the clerk of the state court, which shall effect

      the removal. (See attached Exhibit B.)

             Dated this 27th day of October, 2020.

                                                  Respectfully submitted,



                                                  By: /s/ Todd S. Aidman
                                                     Todd S. Aidman, Esq.
                                                     Florida Bar No. 173029
                                                     E-mail: taidman@fordharrison.com
                                                     Nicholas S. Andrews
                                                     Florida Bar No. 0105699
                                                     E-mail: nandrews@fordharrison.com
                                                     FORD & HARRISON LLP
                                                     101 E. Kennedy Blvd., Suite 900
                                                     Tampa, FL 33602
                                                     (813) 261-7800 Telephone
                                                     (813) 261-7899 Facsimile

                                                      Attorneys for Defendant Hillstone Restaurant
                                                      Group, Inc.




                                         Composite Exhibit A
                                             Exhibit 1

                                                       -3-
Case 0:20-cv-62189-RAR Document 1-2 Entered on FLSD Docket 10/27/2020 Page 43 of 43




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on October 27, 2020, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system. I further certify that a true and correct copy

   of the foregoing has been sent via e-mail to:

                                           Arielle K. Brandt
                                     ArielleKBrandt@gmail.com
                                     The Brandt Law Firm, PLLC
                                        420 W. Wekiva Trail
                                        Longwood, FL 32779

                                         Attorney for Plaintiff


                                                   /s/ Todd S. Aidman
                                                   Todd S. Aidman

   WSACTIVELLP:11841905.1




                                         Composite Exhibit A
                                             Exhibit 1
                                               -4-
